Name: Commission Decision (EU) 2016/547 of 7 April 2016 approving, on behalf of the European Union, an amendment to the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco
 Type: Decision
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: 2016-04-08

 8.4.2016 EN Official Journal of the European Union L 94/14 COMMISSION DECISION (EU) 2016/547 of 7 April 2016 approving, on behalf of the European Union, an amendment to the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2013/785/EU of 16 December 2013 on the conclusion, on behalf of the European Union, of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco (1), and in particular Article 3 thereof, Whereas: (1) Article 10 of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (2), hereinafter referred to as the Agreement, approved by Council Regulation (EC) No 764/2006 (3), establishes a Joint Committee responsible for monitoring the application of the Agreement and, in particular, for overseeing the implementation, interpretation and smooth operation thereof. Article 5 of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco, hereinafter referred to as the Protocol, approved by Decision 2013/785/EU, authorises the Joint Committee to adopt amendments to the Protocol. (2) The Joint Committee was to meet in Brussels from 14 to 16 October 2015 to adopt amendments to certain technical measures required for the implementation of the Protocol, i.e. the allocation of the number and tonnage of longliners authorised in the Demersal fishing category, since it was found that this subcategory was underutilised, and the composition of catches in the Industrial pelagic fishing category so as to allow the continuation of fishing activities in this category. (3) The Commission transmitted to the Council, prior to the relevant Joint Committee meeting, a preparatory document setting out the particulars of the envisaged Union position. (4) The envisaged Union position was approved by the Council in accordance with point 3 of the Annex to Decision 2013/785/EU. (5) The measures concerning the allocation of the number and tonnage of longliners were recorded in the minutes of the said Joint Committee meeting, while those concerning the composition of catches in the Industrial pelagic fishing category were confirmed by letter No 510/11 of 13 November 2015 from the Moroccan Ministry of Agriculture and Sea Fisheries. (6) The increase in catch rates for the sardine-sardinella group of species is offset by an equivalent decrease in catch rates for the horse mackerel/mackerel/anchovies group of species, with the by-catch percentage remaining unchanged. (7) These amendments should be approved on behalf of the European Union. (8) It is necessary to provide for the retroactive applicability of these measures as from 13 November 2015, HAS ADOPTED THIS DECISION: Article 1 The amendments to datasheets Nos 4 and 6 of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco, adopted by the Joint Committee established by Article 10 of the said Agreement and resulting from the extract from the minutes and the extract from letter No 510/11 contained in Annexes I and II to this Decision, are hereby approved on behalf of the Union. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply as from 13 November 2015. Done at Brussels, 7 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 349, 21.12.2013, p. 1. (2) OJ L 141, 29.5.2006, p. 4. (3) Council Regulation (EC) No 764/2006 of 22 May 2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (OJ L 141, 29.5.2006, p. 1). ANNEX I Extract from the minutes of the meeting of 14-16 October 2015 of the Joint Committee, which was established by the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco After finding that the longliners subcategory was underutilised and after receiving a request from the European Union to revise the authorised tonnage, the Moroccan side proposed a new allocation of the number and tonnage of authorised vessels, in compliance with the overall capacity limit for the category 4 longline segment, as follows: 5 longliners of 150 GT or less and 4 longliners of 200 GT or less. The Moroccan side would continue to analyse this request in the light of the overall limit set while also examining licence applications for vessels with a tonnage exceeding 200 GT. ANNEX II Extract from letter No 510/11 from the Moroccan Ministry of Agriculture and Sea Fisheries, dated 13 November 2015 Following the request made at the second Joint Committee on reviewing certain technical methods for exploiting small pelagic species belonging to category 6, held in Brussels from 14 to 16 October 2015, I am pleased to inform you that according to the scientific opinion of the INRH the catch rates for the sardine-sardinella group of species should be 37 % of the allocated quota and maintained at this level in order to avoid overexploitation of the stock.